                                                                                                                               Entered on Docket
                                                                                                                               May 25, 2021
                                                                                                                               EDWARD J. EMMONS, CLERK
                                                                                                                               U.S. BANKRUPTCY COURT
                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                                                           1   RANDALL P. MROCZYNSKI
                                                                               [State Bar No. 156784]                     The following constitutes the order of the Court.
                                                                           2   COOKSEY, TOOLEN, GAGE,                     Signed: May 25, 2021
                                                                               DUFFY & WOOG
                                                                           3   535 Anton Boulevard, Tenth Floor
                                                                               Costa Mesa, California 92626-1977
                                                                           4   (714) 431-1100; FAX: (714) 431-1145
                                                                                                                              _________________________________________________
                                                                           5   Attorneys for Movant,                          M. Elaine Hammond
                                                                               CAB WEST LLC                                   U.S. Bankruptcy Judge
                                                                           6

                                                                           7

                                                                           8                               UNITED STATES BANKRUPTCY COURT

                                                                           9                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

                                                                          10
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                                In re                                                    Case No. 20-50182
                                                                          11
                                                                                PIERCE CONTRACTORS, INC.,                                Chapter 11
                                                                          12
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Suite 1000




                                                                                                                          Debtor.        RS No: RPM-82
                                                                          13

                                                                          14    CAB WEST LLC,                                            ORDER APPROVING STIPULATION TO
                                                                                                                                         WITHDRAW MOTION FOR RELIEF
                                                                          15                                             Movant.         FROM THE AUTOMATIC STAY
                                                                          16       vs.
                                                                          17    PIERCE CONTRACTORS, INC.,
                                                                          18
                                                                                Respondents.
                                                                          19

                                                                          20             Having considered the Stipulation by and between Debtor, PIERCE CONTRACTORS, INC.
                                                                          21   (hereinafter “Debtor”) and Creditor, CAB WEST LLC (“Movant”) to Withdraw the Motion for Relief
                                                                          22   from the Automatic Stay (the “Stipulation”) and with good cause appearing therefor,
                                                                          23             IT IS HEREBY ORDERED that:
                                                                          24             1.    The Stipulation is approved.
                                                                          25             2.     Movant’s Motion for Relief from the Automatic Stay (the “Motion”) [Dkt. No. 79] is
                                                                          26   hereby withdrawn.
                                                                          27                                     * * * * END OF ORDER * * * *
                                                                          28
                                                                                                                                  1
                                                                           Case: 20-50182       Doc# 108     Filed: 05/25/21       Entered: 05/25/21 14:46:30     Page 1 of 2
                                                                                                                   COURT SERVICE LIST
                                                                           1
                                                                               DEBTOR:
                                                                           2   Pierce Contractors, Inc.
                                                                               194 Lantz Drive
                                                                           3   Morgan Hill, CA 95037
                                                                           4
                                                                               ATTORNEY FOR DEBTOR:
                                                                           5   To be served electronically

                                                                           6   CHAPTER 11 TRUSTEE:
                                                                               To be served electronically
                                                                           7

                                                                           8   U.S. TRUSTEE:
                                                                               To be served electronically
                                                                           9
                                                                               ATTORNEYS FOR MOVANT:
                                                                          10   To be served electronically
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11

                                                                          12
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Suite 1000




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                               2
                                                                           Case: 20-50182     Doc# 108       Filed: 05/25/21    Entered: 05/25/21 14:46:30   Page 2 of 2
